 JS44C/SDNY                      Case 1:19-cv-08597 Document  1 Filed
                                                      CIVIL COVER     09/16/19 Page 1 of 2
                                                                  SHEET
 REV. 06/01/17
                         The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                         other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                         United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.


 PLAINTIFFS                                                                                   DEFENDANTS

NATIONAL RAILROAD PASSENGER CORPORATION                                                       THE CITY OF NEW YORK

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                           ATTORNEYS (IF KNOWN)
William G. Ballaine LANDMAN CORSI BALLAINE & FORD P.C.                                        Michael Chestnov, Esq.
120 Broadway, 13th Floor New York, New York 10271                                             Office of Corporation Counsel, NYC Law Department
(212) 238-4800                                                                                100 Church Street New York, New York 10007
 CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF GAUS~
                  (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)
Plaintiff seeks declaratory and injunctive relief pursuant to 28 U.S.C.§§ 2201 and 2202, against defendant, City of New York, for the deprivation through
condemnation of Amtrak's property rights and interests related to the property between 10th and 11th Avenue from West 36th Street to West 39th Street.
                                                                                                                               Judge Previously Assigned
 Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No@Yes                              D
 If yes, was this case Vol.      D lnvol. D      Dismissed. No       D    Yes   D     If yes, give date                                       & Case No.                                _

Is THIS AN INTERNATIONAL ARBITRATION CASEl               No      D        Yes    D
 (PLACE AN {x] IN ONE BOX ONLY)                                          NATURE OF SUIT
                                 TORTS                                                                                        ACTIONS UNDER STATUTES



CONTRACT                         PERSONAL INJURY                 PERSONAL INJURY              FORFEITURE/PENALTY              BANKRUPTCY                       OTHER STATUTES
                                                                 [ ] 367 HEALTHCARE/
[]   110       INSURANCE         [ ]310 AIRPLANE                 PHARMACEUTICAL PERSONAL      [ ] 625 DRUG RELATED                                             [ ] 375 FALSE CLAIMS
                                                                                                                              [ ] 422 APPEAL
[]   120       MARINE            [ ] 315 AIRPLANE PRODUCT        INJURY/PRODUCT LIABILITY      SEIZURE OF PROPERTY                     28 USC 158              [ ]376 QUI TAM
[]   130       MILLER ACT                 LIABILITY              [ ] 365 PERSONAL INJURY             21 use 881               [ ] 423 WITHDRAWAL               [ ]400STATE
[]   140       NEGOTIABLE        [ ] 320 ASSAULT, LIBEL &                 PRODUCT LIABILITY                                            28 USC 157                       REAPPORTIONMENT
               INSTRUMENT                 SLANDER                [ ] 368 ASBESTOS PERSONAL    [   l 590 OTHER                                                  [ ] 410 ANTITRUST
[] 150         RECOVERY OF       [ ] 330 FEDERAL                          INJURY PRODUCT                                                                       [ ] 430 BANKS & BANKING
               OVERPAYMENT &              EMPLOYERS'                      LIABILITY           PROPERTY RIGHTS                                                  [ ] 450 COMMERCE
               ENFORCEMENT                LIABILITY                                                                                                            [] 460 DEPORTATION
               OF JUDGMENT       [ ] 340 MARINE                  PERSONAL PROPERTY            [ ] 820 COPYRIGHTS                                               [ ] 470 RACKETEER INFLU-
[] 151         MEDICARE ACT      [ ] 345 MARINE PRODUCT                                       [ ] 830 PATENT                                                            ENCED & CORRUPT
[] 152         RECOVERY OF                LIABILITY              [ ] 370 OTHER FRAUD                                                                                    ORGANIZATION ACT
               DEFAULTED                                         [ ] 371 TRUTH IN LENDING     [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION
                                 [ ] 350 MOTOR VEHICLE                                                                                                                  (RICO)
               STUDENT LOANS     [ ] 355 MOTOR VEHICLE                                        [ ] 840 TRADEMARK                                                [ ] 480 CONSUMER CREDIT
               (EXCL VETERANS)            PRODUCT LIABILITY                                                                   SOCIAL SECURITY                  [ ] 490 CABLE/SATELLITE TV
[] 153         RECOVERY OF       [ ] 360 OTHER PERSONAL
               OVERPAYMENT                INJURY                 [ ] 380 OTHER PERSONAL       LABOR                           [ ] 861 HIA (1395ff)             [ ] 850 SECURITIES/
               OF VETERAN'S      [ ] 362 PERSONAL INJURY -                PROPERTY DAMAGE                                     [ ] 862 BLACK LUNG (923)                  COMMODITIES/
               BENEFITS                   MED MALPRACTICE        [ ] 385 PROPERTY DAMAGE      [ ]710 FAIR LABOR               [ J 863 DIWC/DIWW (405(g))                EXCHANGE
[] 160         STOCKHOLDERS                                               PRODUCT LIABILITY             STANDARDS ACT         [ J 864 SSID TITLE XVI
               SUITS                                                                          [ ] 720 LABOR/MGMT              [ ] 865 RSI (405(g))
[] 190         OTHER                                        PRISONER PETITIONS                          RELATIONS                                              [] 890 OTHER STATUTORY
               CONTRACT                                     [ ] 463 ALIEN DETAINEE            [] 740 RAILWAY LABOR ACT                                                  ACTIONS
[] 195         CONTRACT                                     [ ] 510 MOTIONS TO                                                FEDERAL TAX SUITS                [ ] 891 AGRICULTURAL ACTS
                                                                                              [] 751 FAMILY MEDICAL
               PRODUCT           ACTIONS UNDER STATUTES              VACATE SENTENCE
                                                                                              LEAVE ACT (FMLA)
               LIABILITY                                             28USC2255                                              [ ] 870 TAXES (U.S. Plaintiff or
[] 196     FRANCHISE             CIVIL RIGHTS               [ ] 530 HABEAS CORPUS             [ ] 790 OTHER LABOR                    Defendant)                [ ] 893 ENVIRONMENTAL
                                                            [] 535 DEATH PENALTY                       LITIGATION           [ ] 871 IRS-THIRD PARTY                     MATTERS
                                 [ ] 440 OTHER CIVIL RIGHTS [ ] 540 MANDAMUS & OTHER          [ ] 791 EMPL RET INC                   26 USC 7609               [ ] 895 FREEDOM OF
                                         ( Non-Prisoner)                                               SECURITY ACT (ERISA)                                             INFORMATION ACT
REAL PROPERTY
                                                                                                                                                               [ ] 896 ARBITRATION
                                 [ ] 441 VOTING                                               IMMIGRATION
[i,j 210      LAND               [ ] 442 EMPLOYMENT              PRISONER CIVIL RIGHTS                                                                         [ ] 899 ADMINISTRATIVE
              CONDEMNATION       [ ] 443 HOUSING/                                          [ ] 462 NATURALIZATION                                                 PROCEDURE ACT/REVIEW OR
[ ] 220       FORECLOSURE                  ACCOMMODATIONS        [ ] 550 CIVIL RIGHTS               APPLICATION                                                   APPEAL OF AGENCY DECISION
[ ] 230       RENT LEASE &       [ ] 445 AMERICANS WITH          [ ] 555 PRISON CONDITION  [ ] 465 OTHER IMMIGRATION
              EJECTMENT                    DISABILITIES -                                                                                                       [ ] 950 CONSTITUTIONALITY OF
                                                                 [ ] 560 CIVIL DETAINEE             ACTIONS
[ ] 240       TORTS TO LAND                EMPLOYMENT               CONDITIONS OF CONFINEMENT                                                                   STATE STATUTES
[ ] 245       TORT PRODUCT        [ ] 446 AMERICANS WITH
              LIABILITY                    DISABILITIES -OTHER
[ ] 290       ALL OTHER            [ ] 448 EDUCATION
              REAL PROPERTY




           Check if demanded in complaint:
                                                                          DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

D          CHECK IF THIS IS A CLASS ACTION
           UNDER F.R.C.P. 23
                                                                          AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
                                                                          IF SO, STATE:

DEMAND$                          _ OTHER                             _ JUDGE                                                           DOCKETNUMBER.                                   _

Check YES only if demanded in complaint
JURY DEMAND: 0 YES @-.Jo                                                  NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                           Case 1:19-cv-08597 Document 1 Filed 09/16/19 Page 2 of 2
 (PLACE AN x IN ONE BOX ONLY)
                                                                               ORIGIN
 01    Original       0 2 Removed from               D 3 Remanded D 4 Reinstated or        D 5 Transferred from D 6 Multidistrict                 D 7 Appeal to District
                                                                                                                                                         Judge from
       Proceeding           State Court                  from                Reopened              (Specify District)          Litigation
                                                           Appellate                                                           (Transferred)             Magistrate Judge
                      D    a.   all parties represented    Court
                                                                                                                        0 8 Multidistrict Litigation (Direct File)
                      0    b.   At least one party
                                is prose.

 (PLACE AN x IN ONE BOX ONLY)                                          BASIS OF JURISDICTION                                         IF DIVERSITY, IND/CA TE
 01    U.S. PLAINTIFF     O2      U.S. DEFENDANT          (!] 3   FEDERAL QUESTION        04   DIVERSITY                             CITIZENSHIP BELOW.
                                                                  (U.S. NOT A PARTY)

                                  CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
        (Place an [X] in one box for Plaintiff and one box for Defendant)

                                PTF     DEF                                             PTF DEF                                                            PTF       DEF
 CITIZEN OF THIS STATE          [ ] 1   [ ] 1     CITIZEN OR SUBJECT OF A               [ ]3( ]3         INCORPORATED and PRINCIPAL PLACE                  [ ]5      [ ] 5
                                                   FOREIGN COUNTRY                                       OF BUSINESS IN ANOTHER STATE
 CITIZEN OF ANOTHER STATE       [ ]2    [ ]2      INCORPORATED or PRINCIPAL PLACE       [ ]4[ ]4         FOREIGN NATION                                    [ ]6      [] 6
                                                   OF BUSINESS IN THIS STATE

 PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
National Railroad Passenger Corporation
1 Massachusetts Avenue, N.W.
Washington D.C. 20001



DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
The City of New York
100 Church Street, New York, New York 10007




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                                   COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:    THIS ACTION SHOULD BE ASSIGNED TO:                               0 WHITE PLAINS                           ~ MANHATTAN

DATE   9/16/2019         w--~~-~
                       SIGNATURE OF ATTORNEY OF RECORD                                         ADMITTED TO PRACTICE IN THIS DISTRICT
                                                                                               [] NO
                                                                                               [x] YES (DATE ADMITTED Mo.   6    Yr. 1973
RECEIPT#                                                                                       Attorney Bar Code # WB4344

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge                                                                                                        is so Designated.

Ruby J. Krajick, Clerk of Court by                                  Deputy Clerk, DATED                                         _

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
